UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of February 2011 Commission File Number: 0-32115 Equal Energy Ltd. (Translation of registrant's name into English) 2700, 500 - 4th Avenue S.W. Calgary, Alberta T2P 2V6 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F X_ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): The documents attached as Exhibit 99.1 this 6-K shall be incorporated by reference into the Registration Statements under the Securities Act of 1933 on Form F-10 Registration Statement (No. 333-129601), the registration statement on Form S-8 (No. 333-120996) and the Registration Statements on Form F-3 (Nos. 333-113609 and 333-115318). The Issuer is filing material documents not previously filed. TABLE OF CONTENTS The following documents are filed as part of this Form 6-K: ExhibitDescription Press Release Dated February 14, 2011 Equal Energy Ltd. Announces Resignation of Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: February 14, 2011 Equal Energy Ltd. By: /s/ Dell Chapman Name: Dell Chapman Title: Chief Financial Officer EXHIBIT INDEX ExhibitDescription Press Release Dated February 14, 2011 Equal Energy Ltd. Announces Resignation of Officer
